Citation Nr: 0711999	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  03-24 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for retropatellar pain syndrome of the right knee.

2.  Entitlement to an initial rating in excess of 10 percent 
for retropatellar pain syndrome of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from October 1997 to 
October 2002.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision by a Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  In that decision, the RO granted service 
connection for retropatellar pain syndrome in the right and 
left knees, and assigned disability ratings of 10 percent for 
each knee.  The RO also granted service connection for 
residuals of a right hand injury, and a assigned a 
noncompensable disability rating for that disorder.  The 
veteran's notice of disagreement addressed all three issues, 
but his substantive appeal was limited to the right and left 
knee issues. 


FINDINGS OF FACT

1.  The veteran's service-connected retropatellar pain 
syndrome of the right knee has been manifested by pain in the 
knee and additional pain with full flexion, producing some 
limitation of activity; but without limitation of motion or 
instability.

2.  The veteran's service-connected retropatellar pain 
syndrome of the left knee has been manifested by pain in the 
knee and additional pain with full flexion, producing some 
limitation of activity; but without limitation of motion or 
instability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 10 
percent for retropatellar pain syndrome of the right knee 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. Part 4, including §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 6260 (2006).

2.  The criteria for entitlement to a rating in exes of 10 
percent for retropatellar pain syndrome of the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, 
including §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 6260.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations address VA's duties to notify and 
claimants in the development of evidence relevant to their 
claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In this case, the RO issued the veteran VCAA notices in 2006.  
Those notices informed the veteran of the type of information 
and evidence that was needed to substantiate claims for 
service connection, to establish original and increased 
ratings, and to establish effective dates for benefits 
awarded.  The Board notes that the RO sent notices to the 
several addresses reported by the veteran.  Notices sent to 
some addresses were returned as undeliverable; but not all of 
the notices were returned.  The veteran has not provided the 
RO with any other address where VA may reach him.  The Board 
believes that the veteran has been afforded a meaningful 
opportunity to participate in the processing of his claim and 
that no useful purpose would be served by delaying appellate 
review for any additional notice.  

With respect to the claims that the Board is addressing at 
this time, VA has conducted all feasible appropriate 
development of relevant evidence, and has secured all 
available pertinent evidence.  The veteran had a VA medical 
examination in August 2002.  The RO attempted to schedule the 
veteran for another VA examination, to obtain additional 
findings with respect to the veteran's service-connected 
musculoskeletal disorders.  The claims file reflects 
questions as the veteran's current address.  The veteran has 
not attended examinations that were scheduled.  Within the 
limitations imposed by the lack of a clear address, VA has 
taken reasonable steps to afford the veteran a meaningful 
opportunity to participate in the processing of his claims.  
The Board finds that VA has adequately fulfilled its duties 
under the VCAA.  To the extent that VA has failed to fulfill 
any duty to notify and assist the veteran, the Board finds 
such error to be harmless error that would not reasonably 
affect the outcome of the veteran's claims.

Ratings for Knee Disabilities

The present appeal involves the veteran's claim that the 
severity of service-connected retropatellar pain syndrome in 
his right and left knees warrant higher disability ratings.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The RO has evaluated the veteran's right and left knee 
disorders as retropatellar pain syndrome, a diagnosis listed 
in service and VA medical records.  The rating schedule 
provisions, at 38 C.F.R. § 4.71a, for evaluating 
musculoskeletal disorders, do not include a diagnostic code 
for retropatellar pain syndrome.  Several other joint and 
muscle disorders, such as bursitis, synovitis, myositis, and 
tenosynovitis, are to be rated as comparable to degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Codes 5013-5024 
(2006).  Degenerative arthritis is rated according to the 
limitation of motion in each affected joint, with a minimum 
rating of 10 percent for each major joint if the limitation 
of motion is noncompensable under the diagnostic code for 
limitation of motion for that joint.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2006).

The RO has rated the veteran's service-connected 
retropatellar pain syndrome of the right and left knees under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5260, 
for limitation of flexion of the leg at the knee.  That code 
provides for ratings of 0 percent if flexion is limited to 60 
degrees, 10 percent if limited to 45 degrees, 20 percent if 
limited to 30 degrees, and 30 percent if limited to 
15 degrees.  Based on the examination findings discussed 
below, it is arguable that the criteria for 10 percent 
ratings under Code 5260 have not been met.  However, it 
appears that the RO has assigned the 10 percent ratings in 
recognition of the associated pain.  See generally 
Lichtenfels v. Derwinski, 1 Vet.App. 484, 488 (1991);

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran's service medical records show that he was seen 
for bilateral knee pain on a number of occasions from March 
2000 forward.  Treating practitioners provided a diagnosis of 
retropatellar pain syndrome.  The veteran had a VA medical 
examination in August 2002, before his separation from 
service.  He reported the onset of bilateral knee pain in 
March 2000.  He indicated that he was running eight to twelve 
miles a week at that time.  He stated that he essentially 
stopped running in August 2001, but that he continued to have 
retropatellar pain.  He related having minimal intermittent 
swelling.  He did not report instability in the knees.  He 
stated that he could walk up to a mile comfortably, but could 
not squat for more than a minute, and could not run or 
participate in sports because of pain in his knees.  He 
indicated that he used nonprescription medication for the 
pain.

The examining physician noted tenderness over each patella.  
There was crepitus with movement bilaterally.  There was no 
effusion or instability in either knee.  The range of motion 
of each knee was normal, to 145 degrees of flexion, and 0 
degrees of extension.  There was discomfort with full 
flexion.  The examiner's diagnosis was retropatellar pain 
syndrome of the right and left knees.

In a February 2003 notice of disagreement (NOD), the veteran 
noted that his knee pain prevented him from being able to 
walk long distances or walk up very many steps.  He stated 
that his knee pain gave him trouble squatting, and prevented 
him from bending his knees when lifting heavy objects, which 
in turn was detrimental to his back.  In an August 2003 
substantive appeal, the veteran wrote that his knee pain grew 
worse every day.  He stated that the tasks he could normally 
do were becoming more limited over time.

The RO attempted to provide the veteran another VA 
examination to obtain more findings about the manifestations 
of the right and left knee disabilities.  The RO has had 
difficulty reaching the veteran at the addresses he has 
provided, and the veteran has not reported for another 
examination.  The Board will consider the right and left knee 
rating claims based on the available evidence.

In the VA examination in 2002, motion of the veteran's knees 
was not limited to an extent that would warrant ratings 
higher than 10 percent in each knee.  The examination showed 
tenderness in the veteran's knees and pain with full flexion.  
In the examination and in later statements, the veteran 
indicated that his activities were limited by the pain in his 
knees.  The limitation of function shown and reported, 
however, does not appear to be comparable to limitation of 
flexion to 30 degrees, or otherwise so limiting as to warrant 
a rating higher than 10 percent for each knee.  Thus, the 
preponderance of the evidence is against a rating in excess 
of 10 percent for the disability in either knee, from the 
time of separation from service forward.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2006).  In this regard, the Board 
finds that there has been no showing by the veteran that the 
service connected right and left knee disabilities have 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  Under 
these circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The appeal is denied as to both issues.


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


